Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/27/2022 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-3, 5, 7-10 are allowed in view of argument and amendment filed on 04/28/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Bucca on 05/03/2022.

The application has been amended as follows: 
Claims 1-3, 5, 7-10 are allowed.  Claims 4, 6, 11-13 are cancelled.  Claim 7 is amended as follows:

Claim 7 (Currently amended) A manufacturing method of a wire rod for cold heading, the manufacturing method comprising:
heating a steel piece comprising, in percent (%) by weight of the entire composition, C: 0.15 to 0.5%, Si: 0.1 to 0.4%, Mn: 0.3 to 1.5%, Cr: 0.1 to 1.5%, Al: 0.02 to 0.05%, N: 0.004 to 0.02%, at least one selected from the group consisting of Nb: 0.001 to 0.03%, V: 0.01 to 0.3%, Mo: 0.01 to 0.5%, Ti: 0.001 to 0.03%, and the remainder of iron (Fe) and other inevitable impurities;
hot rolling the heated steel piece by finish rolling the heated steel piece at 700 to 780°C;
cooling to 600°C at 5 to 20°C/s after the hot rolling, and cooling to 400°C at 5°C/s or less; thereby producing the wire rod of claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Okonogi (WO2015189978A).
Okonogi discloses a steel wire material for cold forging having a microstructure comprises a pearlite colony with ferrite and cementite.  Broad range of elemental compositions overlap instant claimed compositions ranges as illustrated in Table 1 (Page 4 of previous office action of 01/28/2022.
However, Okonogi does not disclose instant claimed “wherein the wire rod comprises a ferrite as a microstructure and the maximum size of the ferrite grain size is 5 micron or less”.
Okonogi discloses hot rolling is performed at a relatively high temperature of 750 to 1000 ° C, cooling at a cooling rate of 70 to 300 ° C/s to 700 ° C, and a cooling rate of 20 to 35 ° C/s to a temperature of 550 to 450°C. After cooling and holding at 450~550°C for 20~200 seconds, Okonogi discloses its steel is cooled to room temperature at a cooling rate of 25~50°C/s. Hence, a person of skill in the art would recognize that Okonogi teaches a significant difference in the process of at least the cooling rate in its process compared to the cooling rate of the present application as required by instant process claim 7.
Thus, the differences in the above-described manufacturing methods between the present application and Okonogi would not naturally lead to a ferrite as a microstructure with a maximum size of the ferrite grain size is 5 um or less.
No prior art can be found to disclose instant claimed wire rod with compositions, microstructure and maximum ferrite size as required by instant claim 1.
 Hence, instant claims 1-3 and 5 are in conditions for allowance.  As a result of allowed claim 1, withdrawn process claims 7-10 are rejoined to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNY R WU whose telephone number is (571)270-5515.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNY R WU/Primary Examiner, Art Unit 1733